KRONOS WORLDWIDE TO DISCUSS SECOND QUARTER 2011 RESULTS DALLAS, TEXAS…July 20, 2011…Kronos Worldwide, Inc. (NYSE:KRO) will hold a conference call to discuss its second quarter 2011 financial results on Wednesday, August 3, 2011 at 9:00 a.m. CDT.Second quarter results will be released to the public prior to the market opening that day. Call in number for U.S. participants(800) 573-4842 Call in number for international participants(617) 224-4327 Participant passcode24337940 The conference call will be available via webcast and can be accessed from the investor relations section of the Company’s website at http://www.kronosww.com. The conference call will be available for replay beginning immediately after the call on August 3, 2011 and ending August 10, 2011. Call in number for the replay: U.S. participants(888) 286-8010 International participants(617) 801-6888 Passcode 73590307 Kronos Worldwide, Inc. is a major international producer of titanium dioxide products.
